DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 6/30/2021 has been received and entered into the application file.  Claims 1, 3, 43 and 44 are pending, all of which have been considered on the merits.

Drawings
	A granted petition for acceptance of color drawings is present in the application file.  The color drawings are accepted.

Claim Interpretation
	The claim interpretation set forth in the non-final office action of 3/29/2021 (Pages 3-5) stands for those pending claims.

Status of Prior Rejections
RE: Rejection of claims 31-33 and 42 under 35 USC 112(d):
	Cancellation of these claims renders the rejection thereof moot.

RE: Rejection of claims 14-17, 26-33, 36, 37, 39 and 42 under 35 USC 112(a) as failing to comply with enablement requirement:
	Cancelation of these claims renders the rejection thereof moot.

RE: Rejection of claims 1, 3, 14-17, 26-33, 36, 37 and 42-44 on grounds of NSDP over US Patent 10316286:
	Cancellation of claims 14-17, 26-33, 37, and 42 renders the rejection thereof moot.
	A terminal disclaimer has been filed (and accepted) over US Patent 10316286.  The rejection is withdrawn.

RE: Rejection of claims 38 and 45 under 35 USC 101 Statutory Double Patenting over US Patent 10316286:
	Cancellation of claims 38 and 45 renders the rejection thereof moot.

Allowable Subject Matter
	Claims 1, 3, 43 and 44 are allowed.

Reasons for Allowance
	The following is an examiners’ statement of reasons for allowance:
	The claims are found allowable over the closest prior art (Bergstraesser et al and Gomm et al) because Applicants have shown structural differences between the composition as claimed and the compositions of Bergstraesser et al and Gomm et al (See Declaration of 3/15/2021).  No other prior art is found which explicitly teaches the presence of cytocapsulae and/or cytocapsular tubes and/or which method would appear to inherently produced such cytocapsulae and/or cytocapsular tubes.  
	Applicants’ specification demonstrates production of a composition as currently claimed.  Applicants’ specification use BMEC or HMEC to generate the composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633